Citation Nr: 1640438	
Decision Date: 10/12/16    Archive Date: 10/27/16

DOCKET NO.  12-04 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a compensable initial disability rating for bilateral hearing loss prior to December 8, 2014.

2.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 through September 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2011 and in November 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  Original jurisdiction over this matter has been transferred to the RO in Louisville, Kentucky.

The Veteran testified during a June 2012 Board hearing.  A transcript of that testimony is associated with the claims file.

In August 2014, the Board remanded the issues of the Veteran's entitlement to an initial disability rating in excess of 10 percent for coronary artery disease and an increased disability rating for calculi of the kidney, rated at that time as 10 percent disabling.  On remand, the Board directed further development, including:  readjudication of the renal calculi issue by the AOJ; obtaining records for additional treatment of the Veteran's CAD and kidney calculi since October 2012; scheduling the Veteran to undergo a new VA examination of his CAD; and, readjudication of the CAD issue.

During post-remand development, the RO issued a March 2016 rating decision that awarded a higher 30 percent initial disability rating for CAD, effective from July 24, 2006.  The Veteran has not expressed satisfaction with the foregoing partial grant.  Hence, he is presumed to be seeking the maximum allowable benefit in relation to his CAD disability.  The Board therefore retains appellate jurisdiction over the issue concerning the disability rating to be assigned for the Veteran's CAD.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

Pursuant to the Board's August 2014 remand, the issue concerning the Veteran's entitlement to an initial disability rating in excess of 10 percent for calculi of the kidney was readjudicated by the RO in a March 2016 Statement of the Case which denied a higher rating.  An accompanying letter instructed the Veteran that, if he wished to maintain his appeal as to that issue, he was required to file a substantive appeal within 60 days.  No response was received from the Veteran in relation to his appeal concerning the renal calculi issue.  Accordingly, the issue concerning the Veteran's renal calculi no longer remains in an appellate status before the Board.

In the August 2014 decision and remand, the Board granted service connection for bilateral hearing loss.  A November 2014 rating decision effectuated that grant and assigned a non-compensable (zero percent) initial disability rating, effective September 14, 2010.  The Veteran filed a timely Notice of Disagreement in December 2014 in which he asserted entitlement to a compensable initial disability rating.  During subsequent development, the RO issued a Statement of the Case and rating decision in March 2016 which granted a higher 20 percent disability rating, effective December 8, 2014.  In April 2016, the Veteran's representative advised that the Veteran believed that "his 20 percent rating for hearing loss should have an effective date of when the claim [for service connection] was first filed, which would be July 17, 2006."  Effectively, the Veteran's representative indicates that the Veteran wishes to maintain his appeal for purposes of seeking a compensable initial disability rating for bilateral hearing loss for the appeal period from September 14, 2010, to December 8, 2014.  The Board accepts appellate jurisdiction as to that issue.

Concurrently, the Board understands the Veteran's representative as asserting a challenge of the RO's November 2014 rating decision, and in that regard, appears to raise a claim for an effective date earlier than September 14, 2010 for service connection for bilateral hearing loss.  That newly issue is referred to the Agency of Original Jurisdiction (AOJ) for appropriate development and adjudication.


The issue of the Veteran's entitlement to an earlier effective date than September 14, 2010 for service connection for bilateral hearing loss has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

1.  Prior to December 8, 2014, the Veteran's bilateral hearing loss was productive of Level III hearing loss in both ears which caused the Veteran to miss spoken words and required him to read lip in order to understand speech.

2.  For all periods relevant to this appeal, the Veteran's CAD has been managed by continuous medications; repeated echocardiogram studies and exercise stress tests have shown left ventricular ejection fraction in excess of 50 percent and a workload capacity of no less than 7.4 METs; and, the Veteran has not experienced acute or chronic congestive heart failure or symptoms such as chest pain, dyspnea, fatigue, dizziness, or syncope.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating for bilateral hearing loss prior to December 8, 2014 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85, 4.86 (2015).

2.  The criteria for an initial disability rating in excess of 30 percent for CAD are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7005 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A September 2010 letter provided the Veteran with notice of the information and evidence needed to substantiate his claims for service connection for hearing loss and cardiovascular-renal disease.  As the issues on appeal stem from the RO's grant of service connection and assigned initial disability ratings, the September 2010 notice would also apply to the "downstream" issues on appeal.  In such instances, additional VCAA notice is not required and any defect in the notice is not deemed prejudicial to the Veteran.  Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).

VA has also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claim.  The Veteran's claim submissions, lay statements, VA treatment records, identified and relevant private treatment records, and Board hearing transcript are associated with the record.  The Veteran was afforded VA examinations of his hearing loss and CAD in June 2011 and October 2014 respectively.  In relation to the October 2014 heart examination, a February 2015 addendum was also obtained.  Those examinations and the February 2015 addendum, considered along with the other evidence of record, are fully adequate for the purposes of determining the symptoms and impairment associated with the Veteran's hearing loss and CAD, and the severity thereof.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




II.  Higher Initial Disability Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two ratings applies, the higher disability rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower disability rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the disability rating being appealed is the initial rating that was assigned with a grant of service connection, the entire appeal period is for consideration, and separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is in favor of the claim.  If it is not, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.

	A.  Hearing Loss, Prior to December 8, 2014

The Veteran's appeal concerning the initial disability rating to be assigned for service-connected bilateral hearing loss stems from a petition to reopen a previously denied claim for service connection for hearing loss, which was received by VA on September 14, 2010.  As noted above, the Board granted service connection for bilateral hearing loss and that grant was effectuated by the AOJ in a November 2014 rating decision that granted service connection, effective from September 14, 2010, and assigned a non-compensable initial disability rating.  A subsequent March 2016 rating decision granted a higher 20 percent disability rating, effective from December 8, 2014.  The Veteran asserts entitlement to a compensable disability rating during the period from September 14, 2010 through December 8, 2014.

In cases where the disability rating for hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2015).

In rating hearing loss disabilities, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85 (h), Table VI.

Under Table VI, the horizontal rows represent eight separate ranges of pure tone threshold averages, as demonstrated through audiometric testing for the frequencies at 1000, 2000, 3000, and 4000 Hertz.  The average pure tone threshold is calculated by determining the sum of the pure tone thresholds demonstrated at the four aforementioned frequencies and dividing that sum by four.  The vertical columns under Table VI represent nine separate ranges of speech discrimination percentage, as determined through Maryland CNC testing.  The Roman numerical designation of impaired efficiency is determined for each ear by intersecting the horizontal row appropriate for the calculated pure tone threshold average and the vertical column appropriate for the demonstrated percentage of speech discrimination.  For example, if audiometric testing shows an average pure tone threshold of 60 decibels in the right ear and Maryland CNC testing shows the percentage of discrimination of 70 percent in the right ear, the numeric designation level is "V" for the right ear.  In the example, the same procedure would be followed to determine the Roman numerical designation for the left ear.  38 C.F.R. § 4.85 (b) (2015).

In instances where audiometric testing reveals an exceptional pattern of hearing impairment, Roman numerical designations may be determined under 38 C.F.R. §  4.85 (h), Table VIa.  Pursuant to 38 C.F.R. § 4.86, an exceptional pattern of hearing impairment exists where audiometric testing reveals either: (1) pure tone thresholds of 55 decibels or more at each of the frequencies at 1000, 2000, 3000, and 4000 Hertz; or, (2) a pure tone threshold at 30 decibels or less at 1000 Hertz and 70 decibels or greater at 2000 Hertz.  As discussed below, the evidence for the appeal period at issue does not show the existence of an exceptional pattern of hearing impairment; hence, the provisions under 38 C.F.R. §§ 4.85(h) and 4.86 are not applicable here.

After the Roman numerical designation has been determined for each ear, VA then determines the appropriate disability rating through application of 38 C.F.R. §  4.85 (h), Table VII (2015).  Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85 (e) (2015).

Post-service VA treatment records show that the Veteran was seen infrequently for issuance and maintenance of hearing aids.  Those records do not, however, contain any information pertaining to audiometric data nor do they reflect any information of any reported symptoms or impairment in relation to the Veteran's hearing loss.  Similarly, there are no lay statements or testimony in the record that provides any insight or information as to the symptoms or impairment that were experienced by the Veteran during the appeal period at issue.

Indeed, the only relevant evidence over the appeal period at issue is a June 2011 VA examination at which the Veteran reported that he was having ongoing hearing difficulty that was marked by missing words frequently and needing to read lips in order to understand spoken speech.  Audiometric tests revealed the following pure tones:



HERTZ



1000
2000
3000
4000
RIGHT
50
65
75
90
LEFT
40
70
65
75

Based on the above data, the average pure tones were 70 decibels in the Veteran's right ear and 63 decibels in his left ear.  Speech recognition tests performed via Maryland CNC test revealed speech discrimination scores of 72 percent in both ears.  In terms of overall function, the examiner opined that the Veteran's hearing loss did not impact the Veteran's ordinary conditions of daily life, including his ability to work.

Application of Table VI to the foregoing audiometric data corresponds to Level III hearing loss in both of the Veteran's ears.  Under Table VII, those Roman numerical designations equate to a non-compensable (zero percent) disability rating.

Based on the evidence, the criteria for a compensable initial disability rating for the appeal period prior to December 8, 2014 are not met.  The Board is cognizant of the Veteran's reported difficulties in understanding conversational speech.  Although the Board is sympathetic to those difficulties, it must be noted that "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In the absence of contrary audiometric evidence, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a compensable initial disability rating for the appeal period at issue.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321 (b) does not rely exclusively on objective test results to determine whether an extra-schedular rating is warranted.  See Martinak, 21 Vet. App. at 455. 

The June 2011 VA examination notes the Veteran's reported problems associated with understanding speech, and mindful of the same, opined that the Veteran's hearing loss did not present any impairment of his normal activities or of his ability to work.  Under the circumstances, the June 2011 VA examination report is in compliance with Martinak.  Hence, the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321 (b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  Given the same, the Board finds that the difficulties caused by the Veteran's hearing loss are contemplated fully in the defined regulations and rating criteria.  Accordingly, the Board determines that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  To conclude, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings for the Veteran are hearing loss is warranted by the evidence.  The evidence shows that the symptomatology associated with the Veteran's hearing loss has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case beyond those already assigned.

Based upon the foregoing, the evidence does not support the assignment of a compensable disability rating for bilateral hearing loss for the appeal period prior to December 8, 2014.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7 (2015).

	B.  CAD

A July 2011 rating decision granted to the Veteran service connection for CAD, effective from July 24, 2006.  A 10 percent initial disability rating was assigned pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7005.  A subsequent March 2016 rating decision awarded a higher 30 percent disability rating, also pursuant to DC 7005.  Notwithstanding that partial grant, the Veteran continues to assert entitlement to a higher initial disability rating.

Pursuant to DC 7005, CAD resulting in a workload of greater than 5 METs but not greater than 7 METs, with dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray warrants a 30 percent disability rating.  More than one episode of acute congestive heart failure in the past year; or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent warrants a 60 percent disability rating.  A 100 percent disability rating is warranted for chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).

Turning to the relevant evidence, records for VA and private treatment received by the Veteran since July 2006 document that the Veteran has been followed periodically for coronary artery disease, status-post angioplasty and placement of three stents in 2000.  Overall, those records document sporadically reported complaints of a tingling in the Veteran's left chest and an isolated complaint of an "odd feeling" in his arm during private treatment at Cardiac Specialists in June 2013.  There is no indication in the record, however, that those symptoms were attributable in any way to the Veteran's CAD.  Indeed, those records show that generally, the Veteran consistently denied having any symptoms of dyspnea, chest pain, congestion, or shortness of breath.  During treatment at Cardiac Specialists in October 2014, the Veteran reported that he was feeling "pretty well" and continued to deny having any chest pain or pressure.   During his most recent documented treatment at Cardiac Specialists in January 2016, he again denied symptoms of angina, claudication, or pain at rest and stated that he was able to walk up to a quarter of a mile a day with his dog.  Additionally, repeated physical examinations conducted from July 2006 through the present revealed grossly normal cardiac findings.

The evidence shows also that the Veteran has undergone repeated exercise stress testing.  In February 2008, the Veteran demonstrated a work load capacity of 10.4 METs.  Post-stress gated ejection fraction was 54 percent.  Repeat exercise stress tests conducted at Cardiac Specialists in March 2009 revealed a work load capacity of 12.3 METs.  January 2010 tests revealed that the Veteran had a work load capacity of 10.7 METs.

Private hospital records from Bridgeport Hospital show that the Veteran also underwent additional periodic exercise stress testing at that facility from 2011 through 2013.  A March 2011 echocardiogram study revealed left ventricle ejection fraction of 55 to 65 percent.  Mild concentric left ventricular hypertrophy with normal systolic function  was seen.  Aortic sclerosis with mild aortic regurgitation, mild mitral regurgitation, mild atrial enlargement, and mild tricuspid regurgitation with normal right heart pressure were also noted.  Exercise stress tests conducted in August 2011 revealed that the Veteran had an estimated work capacity of 10.7 METs. Repeat tests conducted in July 2013 showed that the Veteran had an estimated work load capacity of 7.4 METs.  Estimated ejection fraction at rest was 55 to 65 percent.  Post-exercise ejection fraction was 65 to 75 percent.  Notably, global post-exercise systolic function was described as being normal.

In conjunction with the foregoing medical evidence, the Veteran testified during his June 2012 Travel Board hearing that he was required to watch his diet and that he was restricted from exercising at the gym.  Still, he testified that he remained active by taking walks for exercise.  According to the Veteran he was maintained on various heart medications, including Lisinopril, Crestor, Zetia, and Metoprolol, and that overall, his heart condition was under control with the medications.

During an October 2014 VA examination, the VA examiner noted that the Veteran continued to treat his heart condition with Metoprolol and Lisinopril.  A physical examination conducted at that time revealed normal heart sounds and pulses with no evidence of peripheral edema.  An echocardiogram revealed left ventricular ejection fraction of 60 percent.  Exercise stress tests conducted at that time revealed a work load capacity of 10 METs.  Based upon review of the Veteran's history and the findings from the examination, the examiner concluded that the Veteran's heart condition did not impact his ability to work.

In February 2015, the VA examiner was asked to prepare an addendum to explain why the examination was conducted without an accompanying review of the Veteran's claims file.  In the addendum, the examiner explained that the objective findings from the examination were sufficient for purposes of evaluating the Veteran's disability.

Overall, the evidence for the appeal period shows that the Veteran's CAD has not resulted in acute or chronic congestive heart failure or symptoms such as chest pain, dyspnea, fatigue, dizziness, or syncope.  The records and his testimony show that his condition has been well managed with a continuous course of heart medications.  Additionally, repeated echocardiograms and exercise stress tests have shown left ventricular ejection fraction in excess of 50 percent and workload capacity of no less than 7.4 METs throughout the appeal period.  The records contain no radiological evidence of cardiac hypertrophy or dilatation.  In view of the foregoing, the criteria for a disability rating higher than 30 percent for the Veteran's CAD are not met under DC 7005.

Consistent with Schafrath, the Board has also considered the potential application of the other provisions of 38 C.F.R., Parts 3 and 4.  Schafrath, 1 Vet. App. 589.  In doing so, however, the Board sees no other applicable rating criteria.

The Board has also considered whether the evidence warrants application of the procedural requirements under 38 C.F.R. § 3.321(a) for consideration of an extra-schedular disability rating in relation to the Veteran's CAD.  In applying the three-pronged test established by the Court under Thun and described above, 
the Board finds that the evidence does not show that the Veteran's CAD has resulted in an exceptional disability picture that renders inadequate the available schedular ratings.  In that regard, consideration of the symptomatology and the severity thereof associated with the Veteran's CAD within the framework of the established criteria shows that the Veteran's disability level and symptomatology are described reasonably by the applicable rating criteria.  Under the circumstances, the difficulties and impairment associated with the Veteran's CAD are contemplated fully by the defined regulations and rating criteria.  Given the same, referral of the Veteran's CAD for extra-schedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board has also considered whether "staged" disability ratings are warranted in relation to the Veteran's CAD.  In that regard, the evidence shows that the symptomatology and impairment associated with the Veteran's CAD has been essentially consistent and contemplated fully by the assigned disability rating.  Accordingly, there is also no basis for staged disability ratings in relation to the Veteran's CAD.

The criteria for an initial disability rating in excess of 30 percent for CAD are not met.  As such, the Veteran is not entitled to an initial disability rating in excess of 30 percent for CAD.  To that extent also, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7 (2015).


ORDER

A compensable initial disability rating for bilateral hearing loss prior to December 8, 2014 is denied.

An initial disability rating in excess of 30 percent for coronary artery disease (CAD) is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


